Title: To Thomas Jefferson from Joshua Johnson, 26 February 179[1]
From: Johnson, Joshua
To: Jefferson, Thomas



Sir
London 26th. February 1790 [i.e., 1791]

My last was on the 1st December by the British Packet; since then, I have deferred writing you for several reasons; the first, I was anxious to have the power to say, whether this Court really meant to send out Mr. Elliott or not; but I am still in the same state of suspense, the Minister, not denying, or confirming the report.
The second reason, was my wish to make trial of the conduct of the Captains Commanding American Vessells, and the Sailors, (Citizens) navigating the same; and after near four Months experience, and great attention I am sorry to tell you that a regulation, and that strict, and very strong, must be made by Congress, or my appointment will be of no avail, but rather reduce our Country in the eyes of this Government.
It is too true Sir, that near a third of the Captains, neither make their Report with me, or Clear, and many who do, furnish such an imperfect List of their Cargoes, that it is impossible to render Congress a satisfactory Account; this I however do not think altogether owing to willfullness, or disrespect, on the part of the Captains, but rather that of the designs of the Brokers who do their Ships business, and who wish to overset the Establishment of a Consular Office, as it is an eye—sore to many, and gives them somewhat more trouble.
It is true, I have a remedy, and can compel them to do their duty, by applying to the Commissioners to give orders, to stop their inward, and outward Entries, untill they produced a Certificate of having entered with me; but, it fully accords with my Ideas,  and probably will, with those of Congress, that this Government might say, the Subjects of the United States, were not to be governed, without calling in their assistance.
The next regulation, and which is wanted as soon as possible, is between Captains, and Men; during the threatening of War, between England, and Spain, Mens wages rose to a considerable height in America. This induced many landsmen, or half Seamen, to ship for the Voyage, and the Captains were glad to take them; on their arrival here, finding the dispute settled and Numbers of experienced Seamen to be had for half the Money; they, regardless, of Contract, good Faith, and Duty to their Country, too generally, set on devising ways of getting rid of those poor Men and either from bad usage or threats, induce them to take their discharges, then, when the little Money they had received is consumed, and no employ to be had, they are reduced to Poverty, and Distress, and on application to the Lord Mayor of London, or to the Parish Officers for relief, they are rejected, and referred to me, as Consul for America, who, they say, must provide for his poor. The piteous, situation many of them are in, would rouze the feelings, and Compassion of the most hard hearted; indeed I had one brought, and left in my House, and so far exhausted, that I feared he would expire, before I could secure him Lodgings, Refreshment, and Assistance; his Name was Job Henly, belonging to New York, and since I have had to bury him. Others I have got into the Hospitals, and some I have supported at Lodgings, the expense of which I have made as light as possible, but still it is too heavy for me to bear, and I trust Congress, will not reject my reimbursement. In some instances where the Men have come to me, and made their Complaints, I have summoned their Captain, and from threatening to send them home at their Countrys Expence, and representing their Conduct to you, they have been frightened; discharged the Bills, and taken them on board again; tho’, had they persevered I have not the power of Compulsion, as no Law has been enacted (as I know of) by Congress, punishing such offences.
By Permission I would propose some such regulation by Congress, as is established in France, that is to say; that at the time of every Ship, or Vessell, taking her Clearance, that it should be the duty of the Officer of the Custom House, to see each Man, that he enter a regular record of their Names, Ages, places of Birth, and residences, and that a duplicate be delivered to the Captain, which, on his arrival in a Foreign Port, he should deposit with the Ships Register, with the Consul, untill he takes his Clearance for  sailing; that on his return back, he should produce this at the Office where he enters, and account for each, and every Man, he took out of the Country. This will preserve your Seamen; otherwise, they will be left in Foreign Countries, and become useless to their own when wanted, as those employed in Navigation will be the Seamen of this Country, and taken from you, at the pleasure of the King, and his officers.
The Records of each office, should be made Quarterly, and transmitted to the Marine office, when a set of Books, should be opened for each State, and those Lists entered regularly; this would enable you to make immediate reference on any complaint being exhibited to you, by any Consul, or Subject of the United States, and if the offence was of magnitude, the President might direct the Attorney General to prosecute the Offender; independent of which you would always have the satisfaction of seeing at one look, the state, and progress of your Maritime strength.—Having said so much on the part of the Seamen, may incline you to think, that I’m prejudiced in their favor; I would not have you to infer from which, that I have not the strongest desire, that in the Regulations of Congress, due care should be taken of the Commanders; many years experience has taught me to know what a profligate set seamen are; yet, to every Commercial Country, they are the first Jewel, and good Policy will direct an extension of every encouragement to them.
In your letter of Instructions to me dated 26th. August last, you direct me to prevent any Vessell entering as an American, who is not such, if in my power; I discover much abuse, in this particular, but what can I say; the Register is granted to a Person in America, on his Swearing that he is the sole Owner when it is notorious, that the Principal resides here, and that the Person in whose Name the Register is granted, is no more, or less than an Agent, or Junior Partner. Whether it may be wise, to abolish this kind of Property or not, you can best judge; but my own opinion is, that we should not be too Scrupulous, as it gives employment to our Countrymen, and that of the Funds of Foreigners.
Application has been made to me by the Merchants Trading to America, to administer Oaths to them, to prove their Accounts; altho’ I find it the custom of Consuls from other Nations, yet I have my doubts, therefore wish your instructions on that head; as to the Administration of oaths, where they relate to maritime, or Public Affairs; I have no doubt but that it is a part of my Official Duty, as well as that of Legalizing the executions of Powers, Notarial Certificates &c. &c.

The Export of Goods from this Port, to the United States has not been so large this Spring, as the last; tho’ I understand that of the out-ports is considerably more; the greater part, shipped from this is in Vessells belonging to the United States, and which I find has given cause of Discontent, to the Ship Owners of these Kingdoms. They growl, and say, unless Government retaliates, and levy’s either Duty, or Tonnage, that they will be ruined, and the Americans run away with all the carrying Trade. You know how jealous these People are of their Interest, and instantly, they find it any ways affected, they Complain, however, I do not apprehend any inconvenience from it.
I had taken the Liberty in a former letter to you, to mention, that I thought all Captains at clearing in the United States, should be furnished by the Custom House, with a Manifest, or Certificate of his Ships Cargo; under the Officers hand, and seal of Office, and which on his arrival in a Foreign Port, he should produce, and deliver in the Consular Office, who should grant him a certificate of his having done the same, and made due Report. This would prevent frequent Seizures by the Custom House Officers, as well as the pain, and fatigue, of Presenting Memorials to the Commissioners, and Lords of Trade for their liberation.
As I find much of my Time taken up, in legalizing the Authorities of Notaries Public; granting Consular Certificates to the execution of Powers of Attorney, and other Public Instruments of writing; as well as settling Accounts between Captains, and their Men; granting Certificates of such settlements, and discharges; opposing Proctors in the Commons, and Attorneys at Law, granting Passports, and Protections &ca. I beg to know from you, if these services are considered by Congress as duties attached to my office; or, whether individuals reaping benefits therefrom, are not considered as private Matters and should Compensate me for them.
I have heretofore given you a plan, and my Ideas for raising a Fund, for the relief of those, who are unfortunately, Ship-wrecked, or meet with other misfortunes; the instance of the Ceres from Baltimore for London, and wrecked on the coast of France, the other day presented Objects, which call for the immediate attention of Government: I have from the benevolence of some American Captains, secured them Passages and employ, back to their own Country, as well, as many others who were impressed in the English service and now turned loose on the World: indeed, when speaking of this denomination of Men, I with pain, tell you, the Number is so great, that I Cannot on any terms procure  passages for them to their own Country; in a similar instance, the Prussian Consul tells me, that he represented the situation of his Countrymen, to his King, who directly wrote, and ordered him to ship so many in each Ship returning, and to draw orders on the Magistrates of the Town, where the Ship was bound, for the payment of their passages; in the present instance, these Men must be starved before Congress can adopt any plan for their relief: I must therefore do the best I can for them; but, I hope something will be done against any future emergency. Inclosed I transmit you, an account of the American Vessells which have entered the Port of London, from 1 Nov: to 31 Decr. also an account of those who have cleared, during the same period with remarks at the foot of each account, referring to those Captains who have neglected to pay respect to the office; hereafter I will make up the accounts quarterly, and forward them. Under cover you have my Account of expenditures up to 31 December Balance £13. 15. 1 which I hope will be approved.—I beg reference to what I shall write you in a few days and with assurances of Respect, I am Sir, Your very obedient, & most Humble Servant,

Joshua Johnson

